DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “clam shell style”. The use of “style” makes the claim unclear. Appropriate correction is required.
Claim 1 recites “excavator attachment” but there is no “excavator attachment” claimed before. Appropriate correction is required.
The dependent claims of Claim 1 are all rejected for depending on a rejected independent claim.
As to Claim 4, the claim recites “and hingedly connected buckets” but there is no “hingedly connected buckets” claimed before. Appropriate correction is required.
As to Claim 5, the claim recites “an end of the extending member” but there is no “extending member” claimed before. Appropriate correction is required.
Claim 5 recites “said upper extending plates” but there are no “upper extending plates” claimed before. Appropriate correction is required.
As to Claim 8, the claim recites “the power equipment” but there is no “power equipment” claimed before. Appropriate correction is required.
Claim 8 recites “a further side wall” but there are no side walls claimed before. Appropriate correction is required.
As to Claim 9, the claim recites “the power equipment” but there is no “power equipment” claimed before. Appropriate correction is required.
Claim 9 recites “energized/vented”. It is unclear what the “/” means in the limitation. Appropriate correction is required.
As to Claim 10, the claim recites “excavator attachment” but there is no “excavator attachment” claimed before. Appropriate correction is required.
The dependent claims of Claim 10 are all rejected for depending on a rejected independent claim.
As to Claim 13, the claim recites “and hingedly connected buckets” but there is no “hingedly connected buckets” claimed before. Appropriate correction is required.
As to Claim 14, the claim recites “an end of the extending member” but there is no “extending member” claimed before. Appropriate correction is required.
Claim 14 recites “said upper extending plates” but there are no “upper extending plates” claimed before. Appropriate correction is required.
As to Claim 17, the claim recites “the power equipment” but there is no “power equipment” claimed before. Appropriate correction is required.
Claim 17 recites “a further side wall” but there are no side walls claimed before. Appropriate correction is required.
As to Claim 18, the claim recites “the power equipment” but there is no “power equipment” claimed before. Appropriate correction is required.
Claim 18 recites “energized/vented”. It is unclear what the “/” means in the limitation. Appropriate correction is required.
As to Claim 19, the claim recites “clam shell style”. The use of “style” makes the claim unclear. Appropriate correction is required.
Claim 19 recites “excavator attachment” but there is no “excavator attachment” claimed before. Appropriate correction is required.
The dependent claims of Claim 20 are all rejected for depending on a rejected independent claim.
As to Claim 20, the claim recites “and hingedly connected buckets” but there is no “hingedly connected buckets” claimed before. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCain (U.S. Patent No. 3,896,950).
As to Claim 1, McCain discloses a tilt adjustable head attachment assembly for a clamshell style bucket (32, 33) for orienting first and second bucket halves at an angle relative to a length axis extending through an elongated attachment (10) associated with a powered dredging equipment for supporting and manipulating the bucket, said attachment assembly comprising: 
A frame (Left 12, Right, 12, Left 19, Right 19) to which is adapted to be pivotally supported the first and second clamshell bucket halves (32, 33); 
A platen (14) pivotally arranged between spaced apart pillar mounts (Left 19, Right 19) of said frame and adapted to being secured to the elongated attachment (10); and 
A cylinder (26, 38) connected to a fixed underside location of said frame (12, “connected to” does not necessarily mean a direct connection. Every element of the apparatus is connected to one another either directly or indirectly) at a first end and to said platen (14, “connected to” does not necessarily mean a direct connection. Every element of the apparatus is connected to one another either directly or indirectly) at a second end and so that, upon being actuated, pivotally displacing said platen (Figure 2) to in turn angle said frame and supported clamshell bucket halves relative to the excavator attachment.  
As to Claim 2, McCain discloses the invention of Claim 1 (Refer to Claim 1 discussion). McCain also discloses further comprising said cylinder being supported between spaced apart and opposing pairs of cylinder mount brackets (28) extending said frame to an underside of said pivotally supported platen.  
As to Claim 3, McCain discloses the invention of Claim 1 (Refer to Claim 1 discussion). McCain also discloses further comprising a plurality of angular adjustment position defining slots (Holes receiving 20 and 22) formed in said spaced apart pillar mounts (Left 19, Right 19) of said frame and, additional to selectively aligning slots formed in support arms (23, 24) associated with said platen, receiving a hold bar (29) inserting through said aligning slots in order to secure said platen in an adjusted tilt position relative to said frame and bucket halves.  
As to Claim 4, McCain discloses the invention of Claim 1 (Refer to Claim 1 discussion). McCain also discloses said platen (14) further comprising an annular shaped lower platen (24) member and a rotatably supported upper annular shaped platen member (14) which define a bearing supported carriage for rotating said frame and hingedly connected buckets (32, 33) about a length axis extending through the elongated attachment.  
As to Claim 5, McCain discloses the invention of Claim 1 (Refer to Claim 1 discussion). McCain also discloses further comprising a head attachment (21) secured atop the platen (14) and including a base plate (52) with upwardly extending side plates (30), an end of the extending member adapted to seats against said base plate (52) and receiving a widthwise extending engagement pin (43) supported by said upper extending plates in order to affix the frame of the tilt assembly to the elongated attachment.  
As to Claim 6, McCain discloses the invention of Claim 1 (Refer to Claim 1 discussion). McCain also discloses said spaced apart pillar mounts (Left 19, Right 19) of said frame further comprising front and rear spaced apart plates.  
As to Claim 7, McCain discloses the invention of Claim 6 (Refer to Claim 6 discussion). McCain also discloses further comprising windows (Holes that receive 20 and 22) configured in said spaced apart plates in alignment with said pillar mounts, a pair of support shafts (20, 22) located in horizontal extending fashion within each of said pillar mounts which are visible through said windows and to which are engaged arms (18) extending from the bucket halves.  
As to Claim 8, McCain discloses the invention of Claim 7 (Refer to Claim 7 discussion). McCain also discloses further comprising separate first and second pairs of hydraulic cylinders (Left 34, Right 34) being supplied by fluid conduits extending from the power equipment, inner 14Docket No.: 04BRZ12402PA 203894-42hingedly supported ends of said pairs of cylinders being mounted to (“mounted to” does not necessarily mean direct contact connections. Every element in the apparatus is either directly or indirectly mounted to each other) fixed end locations of said frame proximate said support shafts, opposite outer ends of an inner telescoping member for each of said pairs of cylinders further mounting to (“mounting to” does not necessarily mean direct contact connections.  Every element in the apparatus is either directly or indirectly mounted to each other) a further side wall of each of the bucket halves (32, 33) offset from said support shafts for maximizing pivoting forces exerted upon the bucket halves.  
As to Claim 9, McCain discloses the invention of Claim 8 (Refer to Claim 8 discussion). McCain also discloses said fluid conduits further comprising individual pairs of fluid lines with associated hookups provided from the power equipment which can extend to each of said pairs of cylinders and are alternatively energized/vented through the application of pressurized fluid for actuating said respective inner telescoping members and, by extension, the clamshell bucket halves between open and closed positions (It is inherent that fluid lines with hookup must be present to provide fluid to the cylinders in order to actuate them).  
As to Claim 10, McCain discloses a clamshell bucket assembly, comprising: 
A frame (Left 12, Right, 12, Left 19, Right 19) pivotally supporting first and second clamshell bucket halves (32, 33); 
A platen (14) pivotally arranged between spaced apart pillar mounts (Left 19, Right 19) of said frame and adapted to being secured to an elongated attachment (10) associated with a powered dredger; and 
A tilt adjustable head attachment assembly (26, 38) orienting first and second bucket halves (32, 33) at an angle relative to a length axis extending through the elongated attachment for supporting and manipulating the bucket, said attachment assembly including a cylinder (26, 38) connected to a fixed underside location of said frame (12, “connected to” does not necessarily mean a direct connection. Every element of the apparatus is connected to one another either directly or indirectly) at a first end and to said platen (14, “connected to” does not necessarily mean a direct connection. Every element of the apparatus is connected to one another either directly or indirectly) at a second end and so that, upon being actuated, pivotally displacing said platen (Figure 2) to in turn angle said frame and supported clamshell bucket halves relative to the excavator attachment.  
As to Claim 11, McCain discloses the invention of Claim 10 (Refer to Claim 10 discussion). McCain also discloses further comprising said cylinder being supported between spaced apart and opposing pairs of cylinder mount brackets (28) extending said frame to an underside of said pivotally supported platen.  
As to Claim 12, McCain discloses the invention of Claim 10 (Refer to Claim 10 discussion). McCain also discloses further comprising a plurality of angular adjustment position defining slots (Holes receiving 20 and 22) formed in said spaced apart pillar mounts (Left 19, Right 19) of said frame and, additional to selectively aligning slots formed in support arms (23, 24) associated with said platen, receiving a hold bar (29) inserting through said aligning slots in order to secure said platen in an adjusted tilt position relative to said frame and bucket halves.  
As to Claim 13, McCain discloses the invention of Claim 10 (Refer to Claim 10 discussion). McCain also discloses said platen (14) further comprising an annular shaped lower platen (24) member and a rotatably supported upper annular shaped platen member (14) which define a bearing supported carriage for rotating said frame and hingedly connected buckets (32, 33) about a length axis extending through the elongated attachment.  
As to Claim 14, McCain discloses the invention of Claim 10 (Refer to Claim 10 discussion). McCain also discloses further comprising a head attachment (21) secured atop the platen (14) and including a base plate (52) with upwardly extending side plates (30), an end of the extending member adapted to seats against said base plate (52) and receiving a widthwise extending engagement pin (43) supported by said upper extending plates in order to affix the frame of the tilt assembly to the elongated attachment.  
As to Claim 15, McCain discloses the invention of Claim 10 (Refer to Claim 10 discussion). McCain also discloses said spaced apart pillar mounts (Left 19, Right 19) of said frame further comprising front and rear spaced apart plates.  
As to Claim 16, McCain discloses the invention of Claim 15 (Refer to Claim 15 discussion). McCain also discloses further comprising windows (Holes that receive 20 and 22) configured in said spaced apart plates in alignment with said pillar mounts, a pair of support shafts (20, 22) located in horizontal extending fashion within each of said pillar mounts which are visible through said windows and to which are engaged arms (18) extending from the bucket halves.  
As to Claim 17, McCain discloses the invention of Claim 16 (Refer to Claim 16 discussion). McCain also discloses further comprising separate first and second pairs of hydraulic cylinders (Left 34, Right 34) being supplied by fluid conduits extending from the power equipment, inner 14Docket No.: 04BRZ12402PA 203894-42hingedly supported ends of said pairs of cylinders being mounted to (“mounted to” does not necessarily mean direct contact connections. Every element in the apparatus is either directly or indirectly mounted to each other) fixed end locations of said frame proximate said support shafts, opposite outer ends of an inner telescoping member for each of said pairs of cylinders further mounting to (“mounting to” does not necessarily mean direct contact connections.  Every element in the apparatus is either directly or indirectly mounted to each other) a further side wall of each of the bucket halves (32, 33) offset from said support shafts for maximizing pivoting forces exerted upon the bucket halves.  
As to Claim 18, McCain discloses the invention of Claim 17 (Refer to Claim 17 discussion). McCain also discloses said fluid conduits further comprising individual pairs of fluid lines with associated hookups provided from the power equipment which can extend to each of said pairs of cylinders and are alternatively energized/vented through the application of pressurized fluid for actuating said respective inner telescoping members and, by extension, the clamshell bucket halves between open and closed positions (It is inherent that fluid lines with hookup must be present to provide fluid to the cylinders in order to actuate them).  
As to Claim 19, McCain discloses a tilt adjustable head attachment assembly for a clamshell style bucket for orienting first and second bucket halves (32, 33) at an angle relative to a length axis extending through an elongated attachment (10) associated with a powered dredging equipment for supporting and manipulating the bucket, said attachment assembly comprising: 
A frame (Left 12, Right 12, Left 19, Right 19) to which is adapted to be pivotally supported the first and second clamshell bucket halves (32, 33); 
A platen (14) pivotally arranged between spaced apart pillar mounts (Left 19, Right 19) of said frame and adapted to being secured to the elongated attachment (10); 
A cylinder (26, 38) connected to a fixed underside location of said frame (12, “connected to” does not necessarily mean a direct connection. Every element of the apparatus is connected to one another either directly or indirectly) at a first end and to said platen (14, “connected to” does not necessarily mean a direct connection. Every element of the apparatus is connected to one another either directly or indirectly) at a second end and so that, upon being actuated, pivotally displacing said platen (Figure 2) to in turn angle said frame and supported clamshell bucket halves relative to the excavator attachment; and 
A plurality of angular adjustment position defining slots (Holes receiving 20 and 22) formed in said spaced apart pillar mounts (Left 19, Right 19) of said frame and, additional to selectively aligning slots formed in support arms (23, 24) associated with said platen, receiving a hold bar (29) inserting through said aligning slots in order to secure said platen in an adjusted tilt position relative to said frame and bucket halves.
As to Claim 20, McCain discloses the invention of Claim 19 (Refer to Claim 19 discussion). McCain also discloses said platen (14) further comprising an annular shaped lower platen (24) member and a rotatably supported upper annular shaped platen member (14) which define a bearing supported carriage for rotating said frame and hingedly connected buckets (32, 33) about a length axis extending through the elongated attachment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678